Title: From John Quincy Adams to William Steuben Smith, 5 July 1809
From: Adams, John Quincy
To: Smith, William Steuben



My Dear Sir.
Boston 5. July 1809.

I received your favour of the 1st: instt: and thank you for your obliging congratulations—I am unable to give you at present a positive answer, in relation to your proposal to go with me, for the offer of which I give you my thanks—I know not whether the Secretary is appointed or indicated by the Government; or whether the choice will be left to my discretion. I have written to make the enquiry, and if upon receiving the answer I should find it practicable, you may depend on my disposition to accommodate your wishes, as far as may be in my power.
In the mean time I am with great attachment and esteem, My Dear Sir, your sincere friend and uncle.
